IN THE SUPREME COURT OF PENNSYLVANIA
                         MIDDLE DISTRICT


JANE & JEFF BURLINGAME, PAM         : No. 296 MAL 2018
HOLTER, JAMES & JENNIFER HYDE,      :
SHANE & CHANTEL LEVARDI, KIP &      :
ANGELA MCCABE, JOHN & VERONICA      : Petition for Allowance of Appeal from
MOLITORIS, APRIL & MATTHEW          : the Order of the Superior Court
SNYDER, JACQUELINE & BARRY          :
TITUS, JEFFREY & COLLEEN WALKER,    :
JOHN & PATRICIA KACHURKA,           :
DWAYNE & SANDRA HILTON, LESLEY      :
BETZ, JOHN & SHARON YASNESKI,       :
GERALD & JACQUELINE HITTLE,         :
SCOTT KARCHNER, STEPHIN & MARIE     :
CARGILL, JAMES & ERIN MORAN, BETH   :
KISHBAUGH-ALBA, ROBERT &            :
CYNTHIA LOMBARD, ANTONIO & KERRI    :
TROIANI, JASON & MELANIE LEAR,      :
DENNIS & ANDREA EVENSEN,            :
RICHARD & EMILY WEAVER, KEITH &     :
LISA SEELY, RICHARD & DOLORES       :
MAYO, ZACHARY & HEATHER GETKIN,     :
MARY MITCHEM, HUSHANG TATAR,        :
DAVIT SZATKOWSKI, SUSAN SLUSSER,    :
VICTOR & CHRIS BOWES, CHARLES &     :
LAURA NAUS, ROBERT & LOIS           :
ALBERTSON, GARY & TAMMY             :
WANCZAK, MICHAEL & MICHELLE         :
MONTECALVO, MARC & KATHRYN          :
NESPOLI, KARLEEN FULLER, HELENA     :
SAMSEL, JEFFREY & ANNAMAE           :
KANTOR, JOSEPH & CONNIE NESPOLI,    :
DONALD & KATHLEEN BOHL, GARY &      :
TAMMY SWANK, SUSAN DALTO, DAVIT     :
& TAMI BERHEISER, JOSEPH &          :
MICHELLE PASSARETTI, THOMAS         :
CICINI, JR. & ELISSABETH CICINI,    :
ROBERT L. ALBERTSON, SR., KEITH &   :
JUDITH WEAVER, NICHOLAS             :
COLEMAN, STEPHEN & GINNY CRAKE,     :
BRESSI ARNDT, JOHN & LISA ARNDT,    :
TERRY L. BOYER, LAMONT &            :
RUTHANN BROWN, DAVID & GINA         :
BROWN, THOMAS & MARIE CICINI,       :
PETER & JOANN COLONE, WILLIAM              :
CONNER, JR. & JUDY CONNER, ROGER           :
& MICHELE CRAKE, FRANK & LINDA             :
CRAYTON, RICHARD HOLLOWAY,                 :
LOUELLA S. JACKSON, SAMUEL &               :
SUSAN JAFFIN, RAYMOND KASHMER,             :
ROBERT KOWALSKI, SR. & DIANE               :
KOWALSKI, LORAINE LAUBACH,                 :
MICHAEL A. MONICO, JR., JOSEPH             :
PROCIDA, CODIE RIMMER, GABRIELLE           :
ROMAN, ROBERT & CAROL SEIGFRIED,           :
ROBERT SUKEL, CRAIG & JESSICA              :
TAYLOR, ANDREW & JESSICA                   :
WALTER, FRANCIS & ANN YOSH,                :
HAROLD & SAMANTHA PIASECKI, JEFF           :
& MINDY BROWN, AUDREY MALONEY,             :
JEFF BECKER, DAVID BECKER,                 :
THOMAS BECKER, BARBARA KAMPF,              :
DOROTHY KAMPF, MICHAEL                     :
MALINOWSKI, ORVILLE KNEEZLE,               :
BEVERLY HARMON, JAMES LABAR,               :
AND LOUISE KROLIKOWSKI,                    :
                                           :
                   Petitioners             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PAUL & SUZANNA M. DAGOSTIN,                :
DOUGLAS ZEHNER, AND COUNTRY                :
VIEW FAMILY FARMS, LLC,                    :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

     AND NOW, this 18th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.




                                 [296 MAL 2018] - 2